Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Non-Final Rejection 

 The Status of Claims:
Claims 1-17 are pending. 
Claims 1-17 are rejected. 

DETAILED ACTION
1. 	Claims 1-17 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/IB2019/055065 06/17/2019 which claims benefit of 62/697,799 07/13/2018.

    Drawings
3.         The drawings filed on 1/13/2021 are accepted by the examiner. 
        IDS
4.          The IDS filed on 1/13/2021 is reviewed by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 5,817,841) in view of Hirota et al (US  2011/0245518 A1) and Alahmadi (WO 2014/184751 A1).and Wikipedia (Vapor-;liquid separator, 2017, p. 1-4).

Applicant claims the followings:
1. A method of producing ethylene oxide, the method comprising: reacting ethylene with a gas comprising oxygen in a reactor to produce a reactor effluent comprising ethylene oxide, carbon dioxide, unreacted ethylene, oxygen, methane, and argon; processing the reactor effluent to produce (a) a product stream comprising 5 to 15 wt.% ethylene oxide, (b) a reabsorber overhead stream comprising 20 to 50 wt.% ethylene and 10 to 30 wt.% methane, 1 to 10 wt.% argon, and 20 to 50 wt.% carbon dioxide and (c) a carbonate 
2. The method of claim 1, wherein the reacting is carried out in the presence of a catalyst comprising silver supported on alumina, silica, silica-alumina, or combinations thereof.  
3. The method of claim 1, wherein the reacting is carried out at a reaction temperature of 200 to 300 C.  
4. The method of claim 1, wherein the reacting is carried out at a reaction pressure of 10 to 35 bar.  
5. The method of  claim 1 , wherein the processing comprises: i) processing the reactor effluent in an ethylene oxide (EO) absorber to produce (A) an aqueous stream comprising 2 to 5 wt.% ethylene oxide, 2 to 5 wt.% monoethylene glycol and (B) an EO absorber overhead stream comprising 2 to 15 wt.% carbon dioxide, 20 to 35 wt.% ethylene, and 30 to 45 wt.% methane; ii) processing the aqueous stream to produce (a) a product stream comprising 5 to 15 wt.% ethylene oxide, (b) a reabsorber overhead stream comprising 20 to 50 wt.% ethylene, 10 to 30 wt.% methane, 1 to 10 wt.% argon, and 20 to 50 wt.% carbon dioxide; and iii) processing the EO absorber overhead stream in a processing unit to produce a carbonate flash gas stream comprising 10 to 50 wt.% carbon dioxide, 5 to 45 wt.% ethylene, 5 to 10 wt.% methane, and 40 to 60 wt.% water.  
6. The method of claim 5, wherein, in step (ii), the aqueous stream is processed in a reabsorber.  
7. The method of claim 6, wherein the reabsorber comprises a packed column that contains a water absorbent.  
8. The method of claim 5, wherein the processing unit comprises: a carbon dioxide absorber configured to separate the EO absorber overhead stream to form a first recycle stream comprising primarily ethylene and methane, collectively and a carbon dioxide rich stream comprising primarily carbon dioxide, ethylene, methane, and water; a flasher in fluid communication with the carbon dioxide absorber, wherein the flasher is configured to separate the carbon dioxide rich stream to produce the carbonate flash gas stream and a residual stream; and a carbon dioxide stripper in fluid communication with the flasher and the carbon dioxide absorber, wherein the carbon dioxide stripper is configured to process the residual stream and to produce a lean carbonate solution to flow to the CO2 absorber.  
9. The method of claim 8, wherein the first recycle stream is recycled to the reactor.  
10. The method of claim 8, wherein at least some of recycle gas stream is flowed to the carbon dioxide absorber, and/or the ethylene oxide absorber.  
11. The method of claim 1, wherein the membrane separation unit comprises one or more membrane modules, one or more housing pressure vessels, and one or more compressors.  
12. The method of claim 11, wherein the membrane module comprises a cellulose acetate/diacetate/triacetate membrane, a polyimide membrane, a perfluoro polymer 
13. The method of  claim 1 , wherein the combining comprises: flowing the reabsorber overhead stream and the carbonate flash gas stream to form a combined stream; removing water from the combined stream in a knockout drum to form a de-watered stream; and compressing the de-watered stream to form the reclaim gas stream.  
14. The method of claim 13, wherein the reclaim gas stream has a pressure in a range of 15 to 50 bar after compressing.  
15. The method of claim 1, wherein the product stream further comprises 85 to 95 wt.% water, and less than 1 wt.% carbon dioxide and ethylene, collectively.  
16. The method of claim 1, wherein the product stream is further flowed to a purification column to form a high purity ethylene oxide product comprising no less than 95 wt.% ethylene oxide.  
17. The method of claim 1  wherein the product stream is fed to an ethylene glycol production reactor.  

Determination of the scope and content of the prior art
Baker et al  disclosers a method for the preparation of ethylene oxide, comprising reacting ethylene and oxygen in the presence of argon and then separating carbon dioxide and argon by a membrane separation unit.in the following steps: 
(a) reacting ethylene and oxygen in a reactor to form ethylene oxide; 
(b) withdrawing from said reactor a product stream comprising ethylene oxide, ethylene and argon; 
(c) removing at least a portion of ethylene oxide from the product stream to form a non-product stream; 
(d) providing a membrane having a feed side and a permeate side, and being selectively permeable to ethylene over argon; 
(e) passing at least a portion of the non-product stream across said feed side under conditions in which there is a pressure drop from the feed side to the permeate side; 

(g) withdrawing from the permeate side an ethylene-rich permeate stream enriched in ethylene and depleted in argon compared with the non-product stream; 
(h) recirculating at least a portion of the ethylene-rich permeate stream to the reactor; the process being characterized by a stage-cut between the ethylene-rich permeate stream and the non-product stream of at least about 30%. (see  from col. 29m line 59 to col. 30 line 36).

Also, it  teaches that the gas mixture withdrawn from the reactor contains ethylene oxide, ethylene, oxygen, ethane, carbon dioxide, nitrogen, methane, argon, water and other minor components (see  as in the claimed product stream (a) and to the reabsorber overhead stream (b) of the current claim 1. 


    PNG
    media_image1.png
    916
    1404
    media_image1.png
    Greyscale

as in claims 6-8(see Fig 1)

In addition, the overhead stream 12 from the ethylene oxide absorber (see Fig. 1) contains a mixture of ethylene, oxygen, carbon dioxide, nitrogen, argon, methane and trace amounts of other gases. The proportions of the component gases in the mix vary, depending on the specific reaction conditions. Typical values for an oxygen-oxidation reactor are in the range up to 40% ethylene, up to 10% oxygen, up to 10% carbon dioxide, a 65 few percent nitrogen, up to 20% argon and up to 60%. as in claims 1, 5  (see col. 6 ,lines 58-67)

    PNG
    media_image2.png
    342
    382
    media_image2.png
    Greyscale

as in claims 5,7-10,

From the previous FIG. 1,  the membrane unit 14 contains ethylene­selective membranes. The membrane may take the form of a single homogeneous layer, an integral asymmetric membrane, a multilayer composite membrane, a membrane incorporating a gel or liquid layer or particulates, or any other form known in the art. For example, membrane pressure-normalized fluxes were assumed to be typical of polyimide membranes as in claims 11-12(see col. 19, example 16)

The current invention, however, differs from the prior art in that the claimed catalyst comprising silver and comprising alumina and conversion of the ethylene oxide to ethylene glycols in the reactor and the specific wt % of ethylene oxide and the specific wt% of water present in the a product mixture and the purity of the ethylene oxide and the use of a knockout drum are unspecified in the prior art.

 Furthermore, Hirota et al discloses a method for the production of ethylene oxide which comprises subjecting ethylene to catalytic vapor phase oxi­dation with a molecular oxygen-containing gas in the presence of the catalyst comprising silver and a reaction promoter supported on a porous carrier comprising a-alumina as a main component s in claim 2(see abstract)

Moreover, Alahmadi describes the methods and apparatus for the conversion of ethylene and oxygen to ethylene oxide, conversion of the ethylene oxide to ethylene glycols as in claim 12 (see abstract)

In addition, Wikipedia teaches a vapor–liquid separator is a device used in several industrial applications to separate a vapor –liquid mixture; the vapor–liquid separator may also be referred to as a flash drum, breakpot, knock-out drum or knock-out pot, compressor suction drum or compressor Inlet Drum. When used to remove suspended water droplets from streams of air, it is often called a demister as in claim 13 (see page 1, a paragraph)

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed specific wt % of ethylene oxide and the specific wt% of water present in the a product mixture and the purity of the ethylene oxide 
2. The difference between the current application and the applied Baker et al  
art is that the Baker et al does not expressly teach  the claimed catalyst comprising silver and comprising alumina and conversion of the ethylene oxide to ethylene glycols in the reactor and the use of a knockout drum.  The deficiencies of the Baker et al are cured by the Hirota et al and Alahmadi .and Wikipedia 
 et al and Alahmadi .and Wikipedia 

4. The difference between the current application and the applied Alahmadi art is that the Hirota et al does not expressly teach the use of the gases of carbon dioxide, methane and argon, a membrane separation unit and the claimed catalyst comprising silver and comprising alumina and the use of a knockout drum.  The deficiencies of the Alahmadi are cured by the Baker et al and Hirota et al and Wikipedia 

5. The difference between the current application and the applied Wikipedia art is that the Hirota et al does not expressly teach the use of the gases of carbon dioxide, methane and argon, a membrane separation unit and the claimed catalyst comprising silver and comprising alumina and conversion of the ethylene oxide to ethylene glycols in the reactor.  The deficiencies of the Wikipedia are cured by the Baker et al and Hirota et al Alahmadi .and 

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 1, 5, and 15-16 (in part) with respect to the lack of disclosing the specific wt % of ethylene oxide and the specific wt% of water present i 
. From this information, the skilled artisan in the art is reasonably able to figure out how  much ethylene oxide and water in terms of wt %  are present in the product mixture during the process. 
Furthermore, regarding the purity of the ethylene oxide, the prior art are silent about it. However, the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989. Factors to be considered in determining whether a purified form of an old product is obvious over the prior art do include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). 
Thus, it is reasonable for the skilled artisan in the art to determining whether the purified form of ethylene oxide product is obvious over the prior art in the absence of an unexpected property. Therefore, as a result of the evaluation, it would have been obvious to the skilled artisan in the art to obtain the purest form of the ethylene oxide in order to use it as a raw material for developing other products. 

Regarding the Claim 2 with respect to the lack of disclosing the claimed catalyst comprising silver and comprising alumina , the Hirota et al does specify the method for the production of ethylene oxide by reacting ethylene with a molecular oxygen-containing gas in the presence of the silver supported on -alumina carrier(see abstract).
Similarly, the primary reference, Baker does disclose the method for the preparation of ethylene oxide, comprising reacting ethylene and oxygen in the presence of argon and then separating carbon dioxide and argon by a membrane separation unit. Both processes are closely related to each other for producing ethylene oxide under s a similar reaction condition.  Thus, it is relevant to the claimed invention. 

Regarding the Claim 13 with respect to the lack of disclosing the use of a knockout drum, Wikipedia does describe a vapor–liquid separator is a knock-out drum device used in several industrial applications to separate a vapor –liquid mixture; When 

Regarding the Claim 17 with respect to the lack of disclosing conversion of the ethylene oxide to ethylene glycols in the reactor, Alahmadi does describe the methods and apparatus for the conversion of ethylene and oxygen to ethylene oxide, conversion of the ethylene oxide to ethylene glycols (see abstract). So, it would have been obvious to the skilled artisan in the art to be motivated to perform the conversion process from  ethylene oxide to ethylene glycols in series in the apparatus  in order to produce a desired product continuously.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Baker expressly disclosers the method for the preparation of ethylene oxide, comprising reacting ethylene and oxygen in the presence of argon and then separating carbon dioxide and argon by a membrane separation unit; similarly, Hirota does specify the method for the production of ethylene oxide by reacting ethylene with a molecular oxygen-containing gas in the presence of the silver supported on alumina carrier.

In addition, Wikipedia does depict the knock-out drum device well-known as a vapor–liquid separator used in several industrial applications to separate a vapor –liquid mixture. 
All the three references, Baker, Hirota,  and Alahmadi are very closely related to one and another regarding the production of ethylene oxide  and/or ethylene glycol from the ethylene  starting material, while Wikipedia does specify the use  of the knock-out drum device  well-known to be used as a vapor–liquid separator in several industrial applications to separate a vapor –liquid mixture. 
So, if the skilled artisan in the art had desired to develop a process of producing ethylene oxide and/ ethylene glycol from ethylene continuously and efficiently, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Hirota’s use of silver supported on alumina carrier catalyst and Alahmadi’s teaching of  the conversion process  of t ethylene oxide to ehylene glycols  in combination of the use of the well-known knock-out drum device into the Baker process in order to optimize the overall process. This is because the skilled artisan in the art would expect the  combined processes to be successful and feasible as guidance shown in the prior art. 
, 


Conclusion
Claims 1-17 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625     
1/1/2022